Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
	Applicant’s proposed amendment will not be entered, as it would raise issues of new matter under 35 U.S.C. 112(a), and since it requires further search and consideration. With regards to the issue of new matter, the amendment appears to specify at least one reinforcing member orthogonal to each of the two convex portions, and Applicant finds support in Figures 3A and 3B of the present drawings. However, the claims also recite convex portions on both surfaces of the thin film element assembly, yet Figures 3A and 3B depict convex portions formed on only one surface. Applicant’s indicated embodiment, while providing support for at least one reinforcing member orthogonal to each of the two convex portions, does not support convex portions on both surfaces of the thin film element assembly, and therefore, the claims are not supported by the present specification (it appears the claims mix the embodiment of Figures 3A and 3B with the embodiment of Figures 6A and 6B to arrive at a structure not contemplated by the present drawings/specification).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W./
Examiner, Art Unit 1783

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783